Order issued June 5, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00300-CV
                            ———————————
     OFFICER K. MCDONALD, OFFICER K. R. HARVEY, AND CSO
                  DANELLE CLAY, Appellants
                                        V.
                    DONNIE SHANE FLANIGAN, Appellee


                    On Appeal from the 165th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-65291


                           MEMORANDUM ORDER

      Appellants Officer K. McDonald and Officer K.R. Harvey have filed a

motion to dismiss their appeal. No opinion has issued, and no party has filed a

response to the motion. See TEX. R. APP. P. 10.1(b), 10.3, 42.1(c).
      Accordingly, we grant the motion and dismiss the appeals of Officer K.

McDonald and Officer K.R. Harvey. See TEX. R. APP. P. 42.1(a)(1). CSO Danelle

Clay’s appeal remains pending.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2